EXAMINER'S AMENDMENT
1.  The present Examiner’s amendment is following the Supplemental Response filed by Applicant on June 3, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Cameron on May 23, 2022 and June 3, 2022. Support for the amendment is found in instant specification (Table of instant specification).

2. As of the Supplemental response filed on June 3, 2022, the application has been amended as follows: 
3. Claims 1-14, 19 are cancelled.
4. Claims 16-18, 33-35, previously withdrawn, are rejoined.
5. The new claims 36-39 are added.

6. Claim 24 is further amended as follows:

       24.	(Currently amended)  A thermally expandable composition, wherein the thermally expandable composition is solid at 22° C and comprises:
a)	45 to 65 wt. % of at least one peroxidically crosslinking polymer that does not contain glycidyl (meth)acrylate as a monomer in copolymerized form, wherein the at least one peroxidically crosslinking polymer is selected from the group consisting of ethylene vinyl acetate copolymers with a vinyl acetate content of 10 to 25 wt. %, with respect to a total mass of the ethylene vinyl acetate copolymer, and a melt mass-flow rate in a range of 1.5 to 25 g/10 min (190°C, 2.16 kg),
b)	12  to 20 wt. % of a combination of two different terpolymers, selected such that each terpolymer has a melt mass-flow rate in a range of  6 to 15 g/10 min (190°C, 2.16 kg) and comprises glycidyl (meth)acrylate as a monomer in copolymerized form in a proportion of from 3 to 15 wt.%, wherein one of the terpolymers contains the glycidyl methacrylate, ethylene and butyl acrylate as monomers in copolymerized form and the other the glycidyl methacrylate, ethylene and methyl acrylate as monomers in copolymerized form, wherein the terpolymer which contains the glycidyl methacrylate, ethylene and methyl acrylate as the monomers is present in an amount of 2 to 7.5 wt.%,
c)	0.5 to 1.3 wt. % of at least one peroxide selected from the group consisting of di(tert-butylperoxy isopropyl)benzene, dicumyl peroxide, 1,1-di-(tert-butylperoxy)-3,3,5-trimethyl cyclohexane, 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane, dibenzoyl peroxide, and di-tert-butyl-1,1,4,4-tetramethyl but-2-yn-1,4-ylene diperoxide, and
d)	21 to 30 wt. % of an endothermic chemical propellant which comprises a mixture of sodium hydrogen carbonate and citric acid, selected such that said mixture exhibits an activation temperature of 120-140 °C;
wherein the thermally expandable composition does not contain exothermic propellants; and the at least one peroxidically crosslinking polymer of the component a) and the two different terpolymers of the component b) are selected such that they each have melting points less than the activation temperature of the endothermic propellant;
	wherein the thermally expandable composition expands at least 632% to 676% when heated for 25 minutes at 175° C to obtain a foam structure that exhibits a water absorption of not more than 0.4 wt. % after 24 hours storage in water at 23° C and subsequent storage at 23° C, 50% relative humidity for 24 hours.  

7. Claim 27 is further amended as follows:

       27.	(Currently amended)  A thermally expandable composition, wherein the thermally expandable composition is solid at 22° C and comprises:
a)	45 to 65 wt. % of at least one peroxidically crosslinking polymer that does not contain glycidyl (meth)acrylate as a monomer in copolymerized form, wherein the at least one peroxidically crosslinking polymer is selected from the group consisting of ethylene vinyl acetate copolymers with a vinyl acetate content of 15 to 20 wt. %, with respect to a total mass of the ethylene vinyl acetate copolymer, and a melt mass-flow rate in a range of 1.5 to 25 g/10 min (190°C, 2.16 kg),
b)	7.5 to 20 wt. % of a combination of two different terpolymers selected such that each contains glycidyl (meth)acrylate as a monomer in copolymerized form in a proportion from 6 to 10 wt.% with respect to the respective terpolymer and has a melting point and a melt mass-flow rate different from the other, each respective melting point being in a range of 80 to 65°C and each said melt mass-flow rate being in a range of 2 to 15 g/10 min (190°C, 2.16 kg), wherein one of the terpolymers contains the glycidyl methacrylate, ethylene and butyl acrylate as monomers in copolymerized form and the other the glycidyl methacrylate, ethylene and methyl acrylate as monomers in copolymerized form,  wherein the terpolymer which contains the glycidyl methacrylate, ethylene and methyl acrylate as the  monomers is present in an amount of 2 to 7.5 wt.%,   
c)	0.5 to 1.3 wt. % of at least one peroxide selected from the group consisting of di(tert.-butylperoxy isopropyl)benzene, dicumyl peroxide, 1,1-di-(tert.-butylperoxy)-3,3,5-trimethyl cyclohexane, 2,5-dimethyl-2,5-di(tert.-butylperoxy)hexane, dibenzoyl peroxide, and di-tert.-butyl-1,1,4,4-tetramethyl but-2-yn-1,4-ylene diperoxide, and
d)	21 to 25 wt. %, with respect to the thermally expandable composition, of an endothermic chemical propellant which comprises a mixture of sodium hydrogen carbonate and citric acid in a weight ratio of sodium hydrogen carbonate to citric acid of 1:2 to 1:10;
	wherein the composition contains less than 0.1 wt.% of ADCA (azodicarbonamide),   OBSH (4,4'-oxybis(benzenesulfonyl hydrazide)), or a mixture of ADCA (azodicarbon-amide) and OBSH (4,4'-oxybis(benzenesulfonyl hydrazide));
 	wherein the thermally expandable composition expands at least 632% to 676% when heated for 25 minutes at 175° C to obtain a foam structure that exhibits a water absorption of not more than 0.4 wt. % after 24 hours storage in water at 23° C and subsequent storage at 23° C., 50% relative humidity for 24 hours.

8.  Claim 36 is further amended as follows:

       36.	(Currently Amended) A method for sealing cavities in components comprising steps of: providing 

9.  Claim 38 is further amended as follows:

       38.	(Currently Amended) A method for sealing cavities in components comprising steps of: providing 

10. Instant claims are renumbered as follows.
Claim 24 becomes claim 1.
Claim 15 becomes claim 2, dependent on claim 1.
Claim 18 becomes claim 3, dependent on claim 2.
Claim 37 becomes claim 4, dependent on claim 2.
Claim 16 becomes claim 5, dependent on claim 1.
Claim 17 becomes claim 6, dependent on claim 1.
Claim 20 becomes claim 7, dependent on claim 1.
Claim 21 becomes claim 8, dependent on claim 1.
Claim 22 becomes claim 9, dependent on claim 1.
Claim 23 becomes claim 10, dependent on claim 9.
Claim 25 becomes claim 11, dependent on claim 1.
Claim 26 becomes claim 12, dependent on claim 11.
Claim 36 becomes claim 13, dependent on claim 1.

Claim 27 becomes claim 14.
Claim 32 becomes claim 15, dependent on claim 14.
Claim 35 becomes claim 16, dependent on claim 15.
Claim 19 becomes claim 17, dependent on claim 15.
Claim 28 becomes claim 18, dependent on claim 14.
Claim 29 becomes claim 19, dependent on claim 14.
Claim 30 becomes claim 20, dependent on claim 19.
Claim 31 becomes claim 21, dependent on claim 20.
Claim 33 becomes claim 22, dependent on claim 14.
Claim 34 becomes claim 23, dependent on claim 14.
Claim 38 becomes claim 24, dependent on claim 14.

Reasons for Allowance
11.  The following is an examiner’s statement of reasons for allowance: 
the present claims are allowable over the closest uncovered prior art, namely,
Kohlstrung et al (DE 102012221192, submitted in IDS on 04/11/17), Weinbeck et al (US 2008/0103221), Krabbenborg et al (US 7,271,202) for the following reasons.
12.  Kohlstrung et al discloses a thermally expandable formulation solid at 22ºC ([0095], [0018]-[0022]) and comprising:
a) at least 40%wt, or 50-62%wt ([0032]) of at least one peroxidically crosslinking copolymer of vinyl acetate having MFR of not more than 3 g/10 min (Abstract, [0017]-[0018]), specifically ethylene-vinyl acetate copolymer having a vinyl acetate content of 9-22%wt ([0031]);
b) 0.2-2%wt ([0039]) of at least one peroxide, specifically 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane or di(tert-butylperoxyisopropyl)benzene ([0034]);
c) at least one heat-initiated chemical blowing agent ([0040], [0041], [0044]);
d) at least one terpolymer (Abstract), used in exemplified amount of 9.9-10%wt (Table 1), specifically, ethylene-C1-6 (meth)acrylic acid ester-glycidyl methacrylate ([0063]-[0064], [0069]), specifically ethylene-methyl (meth)acrylic acid ester-glycidyl methacrylate and/or ethylene-butyl  (meth)acrylic acid ester-glycidyl methacrylate ([0063]); specifically exemplified terpolymer comprised 8%wt of glycidyl methacrylate and is commercial product Lotader AX8900 ([0132]);
e) 0.2-2.5%wt of low molecular weight multi-functional acrylates including diacrylates and triacrylates ([0074], [0078], [0079], [0080]);
f) 0.1-16%wt of fillers including talc ([0090]-[0091]).
However, Kohlstrung et al does not recite the ethylene-methyl acrylate-glycidyl methacrylate terpolymer being used in amount of 2-7.5%wt; does not recite the composition further comprising an ethylene-butyl acrylate-glycidyl methacrylate terpolymer as the component d) and does not recite said chemical blowing agent (component c) being an endothermic blowing agent comprising a mixture of sodium bicarbonate with citric acid at a ratio of 1:2 to 1:10, and having an activation temperature of 120-140ºC, used in amount of 21-25%wt, or 21-30%wt.

13.  Weinbeck et al discloses a composition for making a foam comprising
 olefin copolymers such as ethylene-vinyl acetate ([0053]) blended with an endothermic blowing agent, and a cross-linking agent such as organic peroxides ([0067]),
wherein the endothermic blowing agent is used in amount of 3-25%wt based on the weight of the polymers and the blowing agent ([0021]-[0024]), and is composed of : 
    A) 3-50%wt of inorganic carbonates including sodium bicarbonate ([0054], [0025]) and
    B) 50-97%wt of polycarboxylic acids, such as citric acid ([0054], [0026]),
wherein no other types of blowing agents, especially no azodicarbonamide, are used in the composition ([0055], [0042], [0041]); thereby the foam composition is used for sealing applications such as sealing food and packaging, according to European Food Packaging legislation ([0039], [0042]).
However, Weinbeck et al does not teach the composition further comprising a combination of two ethylene-alkyl acryalate-glycidyl methacrylate terpolymers as claimed in instant invention.

14.  Krabbenborg et al discloses foamable compositions in the form of free pellets (col. 3, lines 20-23) comprising:
     a) ethylene-vinyl acetate copolymer (col. 4, lines 44-55);
     b) one or more ethylene-acrylate-glycidyl methacrylate terpolymers including commercially available Lotader AX8900 (col. 4, lines 60-67; col. 5, lines 3-20);
     c)  peroxide, specifically 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane or di(tert-butylperoxyisopropyl)benzene (Table in col. 6, lines 35-50), and further
     d) a foaming agent which includes the commercial product SAFOAM RIC FP (col. 7, lines 42-63),
wherein said foaming agents are specified as being compatible with other components and are expanding on heating (col. 7, lines 42-45).
 However, Krabbenborg et al does not recite the ethylene- acrylate-glycidyl methacrylate terpolymers being a combination of ethylene-methyl acrylate-glycidyl methacrylate terpolymer and ethylene-butyl acrylate-glycidyl methacrylate terpolymer, having properties as claimed in instant invention and wherein the ethylene-methyl acrylate-glycidyl methacrylate terpolymer is used in amount of 2-7.5%wt.

15.  Therefore, the present claims are allowable over the cited prior art.

16.  In addition, in the present invention Applicants have demonstrated that foamable expandable compositions that comprise the components in weight ratios as claimed in instant invention expand at least 632% to 676% when heated for 25 minutes at 175° C to obtain a foam structure that exhibits a water absorption of not more than 0.4 wt. % after 24 hours storage in water at 23° C and subsequent storage at 23° C., 50% relative humidity for 24 hours (see Table of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764